UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 18, 2015 KEARNY FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 001-37399 30-0870244 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 244-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 18, 2015, the Board of Directors of Kearny Financial Corp. (the “Company”) declared a quarterly cash dividend of $0.02 per share to stockholders of record as of December 2, 2015, payable on or about December 28, 2015. A copy of the press release announcing the dividend is included as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (a)Financial Statements of Businesses Acquired.Not applicable. (b)Pro Forma Financial Information.Not applicable. (c)Shell Company Transactions.Not applicable. (d)Exhibits. Exhibit No.Description 99.1Press release dated November 18, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KEARNY FINANCIAL CORP. DATE: November 19, 2015 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
